Opinion by
Smith, J.,
The principles that must govern the decision of this case have been settled by repeated and well considered adjudications.. These principles, with the authorities on which they rest, have been so recently reviewed, in Donoghue’s Appeal, 5 Pa. Superior Ct. 1, that no extended discussion of them is here necessary.
A petition for license is addressed to the discretion of the-license court. This is not an arbitrary or unregulated discretion, but a judicial discretion, resting on reasons to be found in the line of inquiry marked out by the statute from which it is' *91derived. These reasons relate in part to matters of fact, susceptible of direct proof, such as citizenship, ownership of the place to be licensed, interest in the business to be conducted there or elsewhere, etc.; and in part to conclusions of judgment to be formed by the court upon evidence or personal knowledge, respecting such matters as the petitioner’s moral character, his fitness to receive a license, the necessity for the house, etc. The discretion of the license judge is to be governed by the facts ascertained and the conclusions reached by him respecting the matters to which his inquiry is by law directed.
The appellate court can inquire into nothing but the regularity of the proceedings and the character of the discretion exercised by the license court. The findings of fact and conclusions of judgment by which the discretion of the license judge is to be regulated, when within the field of investigation assigned to him by law, are not subject to review. When, however, he passes beyond this field, he quits the sphere of judicial discretion. The law having fixed the standard by which the. right of the petitioner is to be judged, a discretion not regulated by this standard, but determined by tests unknown to the law, is not a judicial but an arbitrary discretion. Such a mode of exercise is an abuse of the discretion committed to the license court. Where no reasons are given for the decision, the law will presume adequate grounds for it. But when reasons are given which are based on matters not within the scope of inquiry defined by law, but show a clear departure from the statutory-tests, an abuse of discretion is manifest, which it becomes the duty of the appellate court to correct.
So far as the record in the case before us shows, there was no remonstrance or other opposition to the petition. The license court, in an opinion accompanying the refusal of the license applied for, based its decision solely on the ground that the petitioner sought the license “ without establishing such necessity as the law requires for its grant.” The conclusion of the license court (based on personal knowledge), that the necessity in question had not been established, must be here accepted, for we cannot review its judgment on this point. If therefore the law demands that such necessity be established in this case, the court was right in refusing the license.
The petition was for a license as a distiller. The act of *92June 9, 1891, upon which the court proceeded in the premises, while enumerating the requirements to be met by the applicants for certain licenses, contains this express exception: “ Provided, That the provisions of this section as to whether the place to be licensed is necessary shall not apply to a brewer or distiller.”
Thus the license court not only went beyond the requirements o£ the statute in quest of a reason, but, in resting its decision on the absence of necessity, decided the case against the petitioner on a ground which the statute expressly excludes from consideration. Upon the principles established by the authorities already referred to, it is impossible to regard this as the exercise of a judicial discretion. On the contrary, it is a marked instance of the exercise of an arbitrary discretion, in direct disregard of the enactment designed to regulate the discretion of the court in the case before it; in brief, an abuse of discretion, requiring correction by this court. But a single reason having been assigned for the decision, it must be presumed that no other was found. That reason being wholly without validity, there was no ground for refusing the license, and it should have been granted.
The order refusing the license is reversed, and it is ordered that a license be issued by the court below, as prayed for, upon payment of the license fees fixed by law.
Rice, P. J., and Beaver, J., dissent.